Order, Supreme Court, New York County (Grossman, J.), entered December 17, 1980, which granted defendants’ motion to vacate a default judgment on condition that an undertaking in the sum of $250,000 be posted, unanimously modified, on the law and in the exercise of discretion, without costs or disbursements, to eliminate the requirement for the posting of an undertaking and substitute as a condition to vacating defendants’ default costs of $250, the payment of which is to be made within 20 days after entry of *824this order, and, as thus modified, the order appealed from is otherwise affirmed. In the event of defendants’ failure to comply herewith, the order appealed from is unanimously affirmed, with costs. While sufficient was shown to justify vacating the default judgment, a disposition with which we are in accord, no showing is made which would warrant the posting of security for the full amount awarded to plaintiffs. We do believe, however, that the imposition of costs in the sum indicated is appropriate in the cirsumstances presented. Concur — Sullivan, J. P., Carro, Silverman and Bloom, JJ.